     Case 2:20-cv-03059-JFW-MRW Document 9 Filed 06/02/20 Page 1 of 2 Page ID #:46




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason Yoon (SBN 306137)
 2    Jason J. Kim (SBN 190246)
 3    101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 4    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 5    scalequalaccess@yahoo.com
 6    Attorneys for Plaintiff
      GRACE CHO
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      GRACE CHO,                                        Case No.: 2:20-cv-03059-JFW (MRWx)
11
12                 Plaintiff,
13          vs.                                         NOTICE OF VOLUNTARY
                                                        DISMISSAL OF ENTIRE ACTION
14                                                      WITH PREJUDICE
      CX INVESTMENT GROUP, LLC; and
15    DOES 1 through 10,
16
                   Defendants.
17
18
19          PLEASE TAKE NOTICE that GRACE CHO
20    (“Plaintiff”) pursuant to Federal Rule of Civil Procedure Rule 41(a)(1) hereby
21    voluntarily dismisses the entire action with prejudice pursuant to Federal Rule of Civil
22    Procedure Rule 41(a)(1) which provides in relevant part:
23          (a) Voluntary Dismissal.
24                 (1)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
25                        and any applicable federal statute, the plaintiff may dismiss an action
26
                          without a court order by filing:
27
                          (i)     A notice of dismissal before the opposing party serves either an
28
                                  answer or a motion for summary judgment.

                                                    1
           NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     Case 2:20-cv-03059-JFW-MRW Document 9 Filed 06/02/20 Page 2 of 2 Page ID #:47




 1    None of the Defendants has either answered Plaintiff’s Complaint, or filed a motion for
 2    summary judgment. Accordingly, this matter may be dismissed without an Order of the
 3    Court.
 4
 5    DATED: June 2, 2020      SO. CAL. EQUAL ACCESS GROUP
 6
 7                                   By:      /s/ Jason J. Kim
 8                                         Jason J. Kim, Esq.
                                           Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
           NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
